   Case 7:02-cr-00055-EKD Document 50 Filed 11/10/20 Page 1 of 4 Pageid#: 64



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 UNITED STATES OF AMERICA                           )
                                                    )     Criminal Action No. 7:02-cr-00055
     v.                                             )
                                                    )     By: Elizabeth K. Dillon
 SHAWN DEVON WHITE                                  )         United States District Judge

                                     MEMORANDUM OPINION

          This matter is before the court on defendant Shawn Devon White’s 28 U.S.C. § 2255 motion

to vacate his 2002 conviction for using a firearm during and relation to a crime of violence. (Dkt.

No. 43.) The government moves to dismiss White’s motion. (Dkt. No. 46.)

          For the reasons stated below, this motion will be denied.

                                          I. BACKGROUND

          In 2002, White was found guilty of one count of assaulting or impeding an officer, 18

U.S.C. § 111, in addition to one count of using a firearm during and in relation to a crime of

violence in violation of 18 U.S.C. § 924(c). The evidence at trial demonstrated that White

approached a United States postal carrier and asked the carrier for his wallet. The carrier said no,

and White put a gun in the carrier’s face and took his wallet. (Presentence Investigation Report

(PSR) ¶ 3, Dkt. No. 25.) White was sentenced to 64 months imprisonment on the first count and a

mandatory consecutive sentence of 84 months on the § 924(c) count.

                                             II. ANALYSIS

A. Section 2255

          Under § 2255, a movant may attack his sentence or conviction on the grounds that it was

imposed in violation of the Constitution or laws of the United States, that the court was without

jurisdiction to impose such a sentence, that the sentence exceeded the maximum authorized by law,

or that the sentence otherwise is subject to collateral attack. Id. § 2255(a). The movant bears the

burden of proving grounds for collateral relief by a preponderance of the evidence. See United
   Case 7:02-cr-00055-EKD Document 50 Filed 11/10/20 Page 2 of 4 Pageid#: 65



States v. Cook, Criminal No. 1:11-cr-188, 2019 WL 921448, at *1 (E.D. Va. Feb. 25, 2019) (citing

Vanater v. Boles, 377 F.2d 898, 900 (4th Cir. 1967)). In § 2255 proceedings, “[u]nless the motion

and the files and records of the case conclusively show that the prisoner is entitled to no relief, the

court shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” § 2255(b). The record in this case conclusively

establishes that White is not entitled to relief, so the court may address the motion without an

evidentiary hearing.

B. 18 U.S.C. § 924(c) Residual Clause

       White argues that his conviction on the § 924(c) count should be vacated pursuant to the

Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), which held that the

residual clause in § 924(c) violates due process. White’s motion is timely because Davis applies

retroactively to cases on collateral review. See § 2255(f)(3) (providing that the one-year limitation

period runs from “the date on which the right asserted was initially recognized by the Supreme

Court, if that right has been newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review”); In re Franklin, 950 F.3d 909, 910 (6th Cir. 2020) (finding

that “the Supreme Court’s decision in Welch v. United States, 136 S. Ct. 1257, 1264–65 (2016),

establishes the retroactivity of Davis”); In re Matthews, 934 F.3d 296, 301 (3d Cir. 2019).

       In response, the government moves to dismiss the motion and argues that White is not

entitled to relief because White’s conviction does not depend on the residual or “risk of force”

clause of § 924(c)(3)(B). Instead, White’s predicate offense (assault with a deadly weapon against a

federal employee in violation of § 111(b)) qualifies as a crime of violence pursuant to the force

clause, § 924(c)(3)(A), which covers a felony that “has as an element the use, attempted use, or

threatened use of physical force against the person or property of another.” See United States v.

Rafidi, 829 F.3d 437, 443–46 (6th Cir. 2016) (assault with a dangerous weapon in violation of §


                                                    2
   Case 7:02-cr-00055-EKD Document 50 Filed 11/10/20 Page 3 of 4 Pageid#: 66



111(b) is a force clause offense); United States v. Taylor, 848 F.3d 476, 491–95 (1st Cir. 2017) (§

111(b) qualifies as a crime of violence under the force clause); Larode v. United States, 366 F.

Supp. 3d 561, 570–72 (E.D. Va. 2019).

       Section 111 provides as follows:

               (a) In general.—Whoever—

                       (1) forcibly assaults, resists, opposes, impedes,
                       intimidates, or interferes with any person designated [as
                       a federal officer] while engaged in or on account of the
                       performance of official duties; or

                       (2) forcibly assaults or intimidates any person who
                       formerly served [as a federal officer] on account of the
                       performance of official duties during such person’s term
                       of service,

               Shall, where the acts in violation of this section constitute only simple
               assault, be fined under this title or imprisoned not more than one year,
               or both, and where such acts involve physical contact with the victim
               of that assault or the intent to commit another felony, be fined under
               this title or imprisoned not more than 8 years, or both.

               (b) Enhanced penalty.—Whoever, in the commission of any acts
               described in subsection (a), uses a deadly or dangerous weapon . . . or
               inflicts bodily injury, shall be fined under this title or imprisoned not
               more than 20 years, or both.

18 U.S.C. § 111 (emphasis added). After reviewing the indictment, jury verdict form, and available

transcripts alluding to the jury instructions, White concedes that, although the indictment does not

charge a violation of § 111(b) by code section, it does allege that the assault was committed “by

means and use of a dangerous weapon, that is a unknown type of handgun resembling a large frame

revolver.” (Dkt. No. 49.) In other words, White’s § 924(c) conviction is valid pursuant to the force

clause because the jury found that White used a weapon while assaulting a federal officer. See

Rafidi, 829 F.3d at 445 (“In order to establish a violation of § 111(b) . . . , the government must

establish a violation of § 111(a) in addition to the use of a deadly or dangerous weapon or the

infliction of bodily injury”). Therefore, White’s conviction is not affected by the Supreme Court’s

                                                   3
   Case 7:02-cr-00055-EKD Document 50 Filed 11/10/20 Page 4 of 4 Pageid#: 67



ruling that the residual clause violates due process, and his motion to vacate his § 924(c) conviction

will be denied.

C. Certificate of Appealability

       The court must also determine whether White is entitled to a certificate of appealability. See

Fed. R. Gov. § 2255 Proc. 11(a). A certificate of appealability may issue only if the movant has

made a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The

movant must show that reasonable jurists could debate whether the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve encouragement

to proceed further. Miller-El v. Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S.

473, 483–84 (2000). The court will decline to issue a certificate of appealability because White has

not made a substantial showing of the denial of a constitutional right and reasonable jurists would

not find the court’s assessment of his claim to be debatable or wrong.

                                         III. CONCLUSION

       For the foregoing reasons, the court will deny White’s 2255 motion, grant the government’s

motion to dismiss, and decline to issue a certificate of appealability. The court will issue an

appropriate order.

       Entered: November 10, 2020.




                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                   4
